Citation Nr: 0815439	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-03 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative changes at the glenohumeral and 
acromioclavicular joints, right, with radiculopathy, to 
include entitlement to an evaluation in excess of 30 percent 
from February 23, 2005, to June 22, 2006.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease with reversal of normal 
lordosis, cervical spine, with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from May 1973 to December 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was previously before the Board in September 2006, 
at which time it was remanded it for additional development.  
The appeal is now properly before the Board for final 
appellate consideration.

In a July 2007 rating decision the RO granted the veteran a 
temporary total (100 percent) evaluation for degenerative 
changes at the glenohumeral and acromioclavicular joints, 
right, with radiculopathy from June 22, 2006, based upon 
surgical treatment necessitating convalescence under 
38 C.F.R. § 4.30.  A schedular 20 percent was then assigned 
from September 1, 2007.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in June 2006.  A 
transcript is of record.


FINDINGS OF FACT

1.  The competent and probative evidence demonstrates that, 
prior to February 23, 2005, the veteran's service-connected 
degenerative changes at the glenohumeral and 
acromioclavicular joints, right, with radiculopathy, was 
characterized by arm motion at or above shoulder level with 
pain.  From February 23, 2005, to June 22, 2006, it was 
characterized by forward flexion to 45 degrees with pain and 
abduction 


to 45 degrees with pain, and from September 1, 2007, it has 
been characterized by forward flexion to 160 degrees, 
abduction to 150 degrees, external rotation to 60 degrees, 
internal rotation to 60 degrees, and extension to 40 degrees.

2.  The veteran's service-connected degenerative disc disease 
with reversal of normal lordosis, cervical spine, with 
headaches is characterized by pain, particularly after 
repetitive use, with radiation to the upper extremities, 
slight limitation in range of motion, headaches, and no 
incapacitating episodes.


CONCLUSION OF LAW

1.  The schedular criteria for a disability rating higher 
than 20 percent prior to February 23, 2005, and from 
September 1, 2007, and 30 percent from February 23, 2005, to 
June 22, 2006, for degenerative changes at the glenohumeral 
and acromioclavicular joints, right, with radiculopathy, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40-4.42, 4.45, 
4.71a; Diagnostic Codes 5010, 5201, 5237, 8513 (2007). 

2.  The schedular criteria for a disability rating higher 
than 20 percent for degenerative disc disease with reversal 
of normal lordosis, cervical spine, with headaches, have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40-4.42, 4.45, 4.71a; Diagnostic Codes 5293, 
5295 (2002), effective prior to September 23, 2002; 
Diagnostic Code 5293 (2003), effective as of September 23, 
2002; Diagnostic Codes 5235 to 5243 (2007), effective 
September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In August 2001, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed him that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 




The Board finds that the content of the August 2001 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the veteran was 
sent additional letters in November 2005 and October 2006.  
The December 2001 rating decision, December 2003 SOC, April 
2005 SSOC, and July 2007 SSOC explained the basis for the 
RO's action and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  


The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  In the present case, 
the notifications to the veteran were entirely adequate to 
inform him, or any reasonable person for that matter, of what 
was required, and that he needed to provide evidence with 
regard to how his disabilities affect him in his daily life.  
There is no prejudicial error shown.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that the information required 
by Dingess was conveyed to the veteran in an RO letter of May 
2006.  Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In determining whether separate disability ratings are 
warranted, the Board must be careful to avoid evaluating the 
same disability and its symptomatology under various 
diagnostic codes, an error known as "pyramiding."  See 38 
C.F.R. § 4.14.

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40.

A.  Degenerative Changes at the Glenohumeral and 
Acromioclavicular
Joints, Right, with Radiculopathy

Diagnostic Code (DC) 5010 provides that arthritis due to 
trauma, substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 percent and 10 percent ratings based on 
x-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on x-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

DC 5201 provides that limitation of motion of the arm at the 
shoulder level is rated 20 percent for the major shoulder and 
20 percent for the minor shoulder; limitation of motion of 
the arm midway between the side and shoulder level is rated 
as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder 
and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.



Diagnostic Code 8513 provides ratings for paralysis of all 
radicular groups of nerves.  Mild incomplete paralysis is 
rated 20 percent disabling on the major side and 20 percent 
on the minor side; moderate incomplete paralysis is rated 40 
percent disabling on the major side and 30 percent on the 
minor side; and severe incomplete paralysis is rated 70 
percent disabling on the major side and 60 percent on the 
minor side.  Complete paralysis of all radicular groups is 
rated 90 percent disabling on the major side and 80 percent 
on the minor side.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the 
peripheral nerves, with application of the bilateral factor.  
38 C.F.R. § 4.124a.  

Under Diagnostic Code 5051, a 100 percent rating is assigned 
for one year following implantation of a prosthesis in the 
shoulder, for either the major or the minor upper extremity.  
When there are chronic residuals consisting of severe, 
painful motion or weakness in the affected extremity, a 50 
percent disability rating is assigned for the minor arm.  
This is the maximum schedular rating assignable after the 
one-year period following surgery.  A 20 percent evaluation 
is the minimum assigned rating.

The record shows that the veteran is left handed, and 
therefore the right is his minor side.

The RO assigned a 20 percent rating for the veteran's 
service-connected degenerative changes at the glenohumeral 
and acromioclavicular joints, right, with radiculopathy from 
January 1, 2002, to February 23, 2005, under DCs 5010-5201.  
At an August 2001 VA examination the veteran said that he had 
pain in his right arm beginning at 45 degrees of abduction, 
when reaching up, and when shifting gears in an automobile 
with standard transmission.  The pain was sharp, went away 
when the arm was moved back to a neutral position, and was 
rated by the veteran as being a 6-7 out of 10 in severity.  
He had been diagnosed with degenerative arthritis six to 
seven months before the examination, and had a limited-duty 
profile to not do pushups because of the shoulder condition.  

Upon examination the veteran was able to elevate his right 
shoulder with pain between 95 and 105 degrees, had abduction 
to 110 degrees with complaint of a catch at end of motion and 
pain, had external rotation of 70 degrees with pain at the 
end of motion, and had internal rotation of 40 degrees with 
stated pain at the end of motion.  The strength of his upper 
extremities was normal and equal.  The veteran was diagnosed 
with degenerative joint disease of the right shoulder that 
was confirmed by X-rays.

In February 2004 the veteran had private outpatient treatment 
at U. Hospital, at which he complained of right shoulder pain 
of long-standing duration.  The physician observed that the 
range of motion in the right shoulder was limited to 45 
degrees of abduction and forward flexion with full internal 
and external rotation.  X-rays showed advanced degenerative 
joint disease of the right shoulder.

The veteran had a 30 percent evaluation for his right 
shoulder from February 23, 2005, to June 22, 2006, under 
Diagnostic Codes 5010-8513.  On February 23, 2005, he 
underwent a VA examination at which he complained of pain 
that was increased by reaching up, shifting gears of a 
standard transmission automobile, reaching, and getting a cup 
of coffee.  He said that he pain was worse than in 2001 and 
that it interfered with his work because reaching to get a 
document caused pain.  Upon examination, the right shoulder 
showed no atrophy of the muscles and no tenderness.  His 
range of motion, as measured by a goniometer was 55 degrees 
of forward flexion and elevation with pain beginning at 45 
degrees, 45 degrees of abduction with pain beginning at 35 
degrees, 60 degrees of internal rotation with pain at the end 
of motion, and 58 degrees of external rotation with pain at 
the end of motion.  Repeated range of motion was tested with 
the use of a 5 pound weight, and repeated abduction showed 
pain at about 58 degrees of motion.  Repeated 
elevation/flexion caused pain beginning at 60 degrees.  He 
was diagnosed with right shoulder moderate to severe 
degenerative joint disease and limited motion.

At a February 23, 2005, VA neurologic examination, the 
veteran reported that he had numbness in his right arm from 
his little finger to his elbow.  On motor examination 
strength was 5/5 at deltoid, biceps, triceps, thumb, and 
finger flexion, extension, and opposition.  His grip strength 
was decreased to 4+/5 bilaterally, there was no atrophy, tone 
was normal, and there was no drift to the outstretched arms.  
Rapid movements of the right hand were much slower than the 
left.  

On June 22, 2006, the veteran underwent a right total 
shoulder arthroplasty.  In March 2007 he had another VA 
examination, and the examiner reviewed the claims file.  The 
veteran reported mild pain in the shoulder and a slightly 
decreased range of motion.  He said he had no limitations in 
his activities of daily living because of his shoulder, and 
had not missed any days of work in the prior year because of 
it.  His treatment consisted of home exercises, and the 
veteran said that generally his shoulder had functioned well 
since the surgery.  The examiner measured forward flexion to 
160 degrees, abduction to 150 degrees, external rotation to 
60 degrees, internal rotation to 60 degrees, and extension to 
40 degrees.  There was no increased pain with repetitive, 
resisted motion, and strength was full and strong.  The 
examiner opined based on the examination and x-rays that the 
total right shoulder arthroplasty had excellent clinical 
results and that there were no DeLuca issues.

After careful consideration, the Board finds that the 20 
percent evaluation assigned from January 1, 2002, to February 
23, 2005, under Diagnostic Codes 5010-5201 is correct.  The 
findings of the August 2001 VA examination and February 2004 
treatment do not meet the criterion of arm limitation to 25 
degrees from the side for a 30 percent rating for the minor 
side.  See 38 C.F.R. § 4.71, Plate 1.

The Board has considered a higher rating based on functional 
loss due to pain and weakness, weakened movement, excess 
fatigability, and incoordination, pursuant to the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca, supra.  However, 
the findings noted above are best reflected in the criteria 
for the present 20 percent evaluation under DC 5201, and not 
the next higher evaluation.  The August 2001 examiner opined 
that the veteran had weakness, locking, and giving way of the 
shoulders, but no stiffness, swelling, heat, redness, or 
fatigability.  The February 2004 private treatment notes also 
do not support that the veteran should be awarded a higher 
rating based on functional loss.  

The Board finds that the 30 percent evaluation assigned from 
February 23, 2005, to June 22, 2006, under Diagnostic Codes 
5010-8513 is correct because the veteran was experiencing 
radicular pain in his arm, and it was difficult for him to 
tell if the pain in his shoulder was coming from his cervical 
spine or the shoulder itself.  The next highest evaluation, 
60 percent, is not available unless there is evidence of 
severe incomplete paralysis.  A rating of greater than 30 
percent for the minor extremity is not available under DC 
5201.  In addition, a higher rating based on functional loss 
due to pain and weakness, weakened movement, excess 
fatigability and incoordination, pursuant to the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca, supra, is not 
warranted because the limitations in grip strength and rapid 
hand movements are contemplated in the 30 percent rating.

From September 1, 2007, the Board finds that a rating in 
excess of the 20 percent evaluation assigned under Diagnostic 
Codes 5010-5051 is not warranted.  Diagnostic Code 5051 
requires a minimum rating of 20 percent for the minor 
extremity and uses Diagnostic Codes 5200 and 5203 to rate by 
analogy for ratings under 50 percent.  The veteran does not 
qualify for a 30 percent evaluation under Diagnostic Code 
5200.  A 30 percent evaluation requires abduction greater 
than 25 degrees (unfavorable) and less than 60 degrees 
(unfavorable).  The veteran had abduction to 150 degrees at 
his March 2007 VA examination.  An evaluation greater than 20 
percent is not available under DC 5203.  Therefore, the 
veteran is not entitled to an evaluation in excess of 20 
percent from September 1, 2007 under Diagnostic Codes 5010-
5051.  A higher rating is not available under Diagnostic Code 
5201 because the veteran's range of motion is not limited to 
25 degrees from the side.  Finally, a higher rating pursuant 
to the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59; 
DeLuca, supra., is not warranted because the limitations in 
the range of motion are contemplated in the 20 percent 
rating.



B.  Degenerative Disc Disease with Reversal of Normal 
Lordosis,
Cervical Spine, with Headaches

The Board notes that, during the pendency of the veteran's 
claim and appeal, substantive changes were made twice to that 
portion of the Rating Schedule which addresses spine disease, 
including intervertebral disc syndrome (IDS) under Diagnostic 
Code 5293.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293 (2003)).  These 
changes became effective on September 23, 2002.  See also 68 
Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (now codified at 38 
C.F.R. § 4.71a, DCs 5235-5243 (2007)), which changes became 
effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

DC 5290 (in effect prior to Sept. 26, 2003) provided ratings 
based on limitation of motion of the cervical spine.  Slight 
limitation of motion of the cervical spine was to be rated 10 
percent disabling; moderate limitation of motion of the 
cervical spine was to be rated 20 percent disabling; and 
severe limitation of motion of the cervical spine was to be 
rated 30 percent disabling. 

The current General Rating Formula for Diseases and Injuries 
of the Spine provides a 10 percent disability rating for 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent disability rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent disability rating is assigned for unfavorable 
ankylosis of entire spine. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  See also 
Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5293 (in effect prior to Sept. 23, 2002) 
provided ratings based on IDS.  Postoperative IDS that was 
cured was to be rated as 0 percent disabling.  Mild IDS was 
to be rated at 10 percent.  Moderate IDS with recurring 
attacks was to be rated at 20 percent.  Severe IDS with 
recurring attacks with intermittent relief was to be rated as 
40 percent disabling.  Pronounced IDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief, was 
to be rated as 60 percent disabling.  38 C.F.R. § 4.71a.


Diagnostic Code 5293 (in effect from Sept. 23, 2002, through 
September 25, 2003) provided that IDS (preoperatively or 
postoperatively) was to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
ratings for all other disabilities, whichever method results 
in the higher rating.  DC 5293 (in effect from Sept. 23, 
2002, through September 25, 2003) provided a 10 percent 
rating for IDS with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent rating for IDS with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent rating for IDS with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
for IDS with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a.

Notes following Diagnostic Code 5293 (in effect from Sept. 
23, 2002, through Sept. 25, 2003) provided guidance in rating 
IDS.  Note (1) provided that, for purposes of ratings under 
DC 5293, an incapacitating episode is a period of acute signs 
and symptoms due to IDS that requires bed rest prescribed by 
a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IDS that are 
present constantly, or nearly so.  Note (2) provide that, 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provide that, if IDS is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, rate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
rating for that segment.  38 C.F.R. § 4.71a.

The formula for rating IDS based on incapacitating episodes 
(effective Sept. 26, 2003) provides a 10 percent disability 
rating for IDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to DC 5243 (effective Sept. 26, 2003) provides that, 
for purposes of ratings thereunder, an incapacitating episode 
is a period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if IDS is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a.

At his August 2001 VA examination the veteran reported that 
he had fairly constant pain in his neck which he said was 
"severe" much of the time.  He took four to six aspirin a 
day without side effects, and had a limited-duty profile to 
not do sit-ups because of his neck.  An MRI of the cervical 
spine showed mild right neuroforaminal narrowing at C4-5 and 
C5-6, mild bilateral neuroforaminal narrowing at C6-7 due to 
unconvertebral osteophytes, and disc space narrowing at C7-
T1.  The examiner observed that the veteran had decreased 
posture in his cervical lordosis.  Forward flexion of the 
cervical spine was 35 degrees with stated pain at the end of 
motion, backward flexion to 65 degrees with no pain, and 
lateral motion to the left was 40 degrees with pain at 30 
degrees.  Rotation to the right was 50 degrees and rotation 
to the left was full.  The veteran was diagnosed with 
cervical degenerative disc disease with loss of normal 
lordosis.

A June 2004 X-ray of the cervical spine showed advanced 
degenerative changes with flexion subluxations that reduced 
on extension, likely indicating mild ligamentous laxity.  The 
veteran reported at June 2004 treatment at U Hospital that he 
had constant pain in his neck which intermittently radiated 
down his right arm.  He rated his pain as a 6 out of 10 in 
severity and said it was worse when standing and better when 
lying down.  He was able to weight-lift and run.  In a 
neurologic examination, strength was 5/5 throughout the upper 
extremities, sensation was intact to light touch throughout, 
and reflexes were 1+ at the biceps, triceps, brachial 
radialis, ankles, and knees.  Babinski testing revealed down-
going toes bilaterally, the Hoffman sign was negative 
bilaterally, and Spurling's maneuver caused neck pain and 
vague right arm pain.  Upon musculoskeletal examination, the 
cervical range of motion was full except that side-bending 
was reduced by 20 percent.  The veteran was diagnosed with C5 
through T1 degenerative disk disease, possible lower cervical 
radicular pain without evidence of neurologic compromise, and 
no evidence of myelopathy.

In September 2004, G.W.K., M.D., a neurosurgeon at U 
Hospital, wrote that an August 2004 MRI showed a cervical 
disk and spur at C5-6 that may have been compressing the 
right C6 nerve root.

At a February 2005 VA neurologic examination, the veteran 
reported having pain down his right arm and said he could not 
always tell whether it was coming from his shoulder or his 
neck.  The veteran said that he had difficulty turning his 
head to the right and had headaches that came from the neck, 
lasted for several hours, and occasionally caused him to miss 
work.  There were no neurological symptoms accompanying the 
headaches.  The veteran had normal strength upon motor 
examination, although his grip strength was decreased to 4+/5 
bilaterally.  He was diagnosed with muscle tension headaches, 
secondary to cervical spine disease, and cervical spine 
degenerative joint disease with C8 radiculopathy in the right 
arm.  The decreased grip strength and decrease in 
coordination in his right hand were attributable to his 
cervical spine.

At another February 2005 VA examination the veteran reported 
that his neck pain was aggravated by looking down, standing 
at the counter preparing dinner, or cutting meat.  Looking 
sideways, looking over his shoulder with a quick turn left or 
right, lifting more than 20 pounds, or standing in one 
position for a period of time also worsened the pain.  
Following repeated use the veteran would have decreased 
motion because of pain.   The day-to-day range of motion of 
the cervical spine was 30 degrees on forward flexion with an 
additional loss of 8 degrees from pain and 35 degrees of 
extension with an additional 10 degrees lost due to pain.  
The veteran was diagnosed with severe multilevel degenerative 
joint disease and degenerative disc disease with limited 
motion.

The veteran had an additional VA examination in February 
2007, at which his claims file was reviewed.  The veteran 
complained of neck pain with radiation in both arms, although 
the radiation had decreased, stiffness, and loss of 
flexibility.  The pain was worse in the morning and increased 
when he had to bend forward such as when working at a desk or 
preparing food.  He denied numbness, weakness in either upper 
extremity, or having to miss work because of his neck.  Upon 
examination the range of motion of the cervical spine was 40 
degrees extension, 50 degrees flexion, rotation to the right 
and left was 55 degrees, and lateral bending was 40 degrees 
bilaterally.  The veteran had mildly increased pain with 
repetitive, resisted extension of the cervical spine and mild 
incoordination in his motion.  He was diagnosed with 
degenerative arthritis and disk disease of the cervical 
spine, and the physician opined that he would assign an 
additional 5 degree range of motion loss in cervical 
extension due to DeLuca issues.

The veteran does not qualify for an evaluation higher than 20 
percent prior to September 26, 2003, under DC 5290 because he 
did not have a severe limitation in range of motion.  In 
order to qualify as severe, the range of motion in his 
cervical spine would have had to have been under 30 degrees, 
and the results of the August 2001 VA examination, discussed 
above, did not show this.  The veteran does not qualify for a 
30 percent evaluation under DC 5237 after September 26, 2003, 
because the record does not show that he had forward flexion 
of the cervical spine of 15 degrees or less or favorable 
ankylosis of the entire cervical spine.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, the veteran would have had to have had severe IDS with 
recurring attacks with intermittent relief for a 40 percent 
evaluation, the next highest available after 20 percent.  
Nothing in the veteran's records indicates that he had severe 
IDS with recurring attacks with intermittent relief.  
Therefore, a higher rating is not available prior to 
September 23, 2002.  From September 23, 2002, to September 
25, 2003, incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months were required for a 40 percent evaluation, the next 
highest available.  The record does not indicate that the 
veteran had incapacitating episodes during this period, and 
therefore a higher evaluation was not available under DC 5293 
for his degenerative disc disease with reversal of normal 
lordosis, cervical spine, with headaches.  

From September 25, 2003, a 40 percent evaluation is the next 
highest available after 20 percent for IDS, and it requires 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the prior 12 months.  The 
record does not indicate that the veteran has had any 
incapacitating episodes, and therefore a higher evaluation is 
not available under for IDS under Diagnostic Code 5243.

At no time since January 1, 2002, has a higher rating been 
warranted for degenerative disc disease with reversal of 
normal lordosis, cervical spine, with headaches based on 
functional loss due to pain and weakness, weakened movement, 
excess fatigability and incoordination, pursuant to the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca, 
supra.  The veteran's limitations turning his head and 
working while bent over are contemplated in the 20 percent 
rating.  The VA examiner opined in February 2007 that an 
additional 5-degree loss of range of motion should be 
assigned for the DeLuca factors.  Unfortunately, applying 
that additional loss of range of motion does not qualify the 
veteran for a higher rating under the criteria discussed 
above.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected degenerative disc 
disease with reversal of normal lordosis, cervical spine, 
with headaches, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative changes at the glenohumeral and 
acromioclavicular joints, right, with radiculopathy, to 
include entitlement to an evaluation in excess of 30 percent 
from February 23, 2005, to June 22, 2006, is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease with reversal of normal 
lordosis, cervical spine, with headaches is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


